Name: Council Regulation (EEC) No 1182/90 of 7 May 1990 fixing the threshold prices for certain milk products for the 1990/91 milk year
 Type: Regulation
 Subject Matter: prices
 Date Published: nan

 No L 119 / 26 Official Journal of the European Communities 11 . 5 . 90 COUNCIL REGULATION (EEC) No 1182 /90 of 7 May 1990 fixing the threshold prices for certain milk products for the 1990 / 91 milk year Pilot product of the group of products ECU per 100 kilograms 1 57,31 2 194,09 3 269,18 4 100,39 5 131,89 6 328,99 7 382,41 8 318,68 9 597,19 10 344,70 11 317,55 12 94,88 THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 804 / 68 of 27 June 1968 on the common organization of the market in milk and milk products ( x ), as last amended by Regulation (EEC) No 3879 / 89 ( 2 ), and in particular Article 4 thereof, Having regard to the proposal from the Commission ( 3 ), Whereas threshold prices should be fixed so that , taking account of the protection required for the Community processing industry, the prices of imported milk products correspond to the level of the target price for milk ; whereas , consequently , the threshold price should be fixed on the basis of the target price for milk , taking into account the relationship which should be established between the value of milkfat and that of skimmed milk , as well as the standardized costs and yields for each of the milk products in question; whereas a fixed amount should be included to ensure adequate protection of the Community processing industry , 2 . The pilot products referred to in paragraph 1 are those specified in Annex I to Council Regulation (EEC) No 2915 /79 of 18 December 1979 determining the groups of products and the special provisions for calculating levies on milk and milk products and amending Regulation (EEC) No 950 / 68 on the Common Customs Tariff ( 4 ), as last amended by Regulation (EEC) No 3884 / 89 ( s ). Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply from the beginning of the 1990 / 91 milk year . HAS ADOPTED THIS REGULATION: Article 1 1 . The threshold prices for the 1990 / 91 milk year shall be as follows : This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 May 1990 . For the Council The President G. COLLINS (!) OJ No L 148 , 28 . 6 . 1968 , p. 13 . ( 2 ) OJ No L 378 , 11 . 12 . 1989 , p. 1 . ( 3 ) OJ No C 49 , 28 . 2 . 1990 , p. 50 . ( 4 ) OJ No L 329 , 24 . 12 . 1979 , p . 1 . ( s ) OJ No L 378 , 11 . 12 . 1989 , p . 9 .